UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported ): January 28, 2016 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 East Front Street, Monroe, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On January 28, 2016, Registrant issued a press release announcing the payment of a regular dividend, a special dividend, and the authorization to repurchase up to 2 million shares of its common stock. The press release is furnished herewith as Exhibit No. 99. Item 9.01.Financial Statements and Exhibits. (d) Exhibits The following exhibits are furnished herewith: Exhibit Number Exhibit Description 99 Press Release dated January 28, 2016 announcing Registrant’s payment of a regular dividend, a special dividend, and the authorization to repurchase up to 2 million shares of its common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized MBT FINANCIAL CORP. Date: January 28, 2016 By: /s/ John L. Skibski John L. Skibski Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Description 99 Press Release dated January 28, 2016 announcing Registrant’s payment of a regular dividend, a special dividend, and the authorization to repurchase up to 2 million shares of its common stock.
